COPSYNC, INC. INVESTORS’ RIGHTS AGREEMENT October 14, 2009 TABLE OF CONTENTS Page Section 1 Definitions 1 Certain Definitions 1 Section 2 Registration Rights 3 Requested Registration 3 Company Registration 4 Expenses of Registration 5 Registration Procedures 6 Indemnification 7 Information by Holder 9 Restrictions on Transfer 9 Rule 144 Reporting 10 Delay of Registration 10 Transfer or Assignment of Registration Rights 11 Termination of Registration Rights 11 Section 3 Right of First Refusal 11 Right of First Refusal 11 Termination of Right of First Refusal 12 Section 4 Additional Covenants 12 Matters Requiring Board Approval 12 Monthly Board Meetings 12 Board Expenses and Indemnification 12 Patents Rights 12 Termination of Additioanl Covenants 13 Section 5 Miscellaneous 13 Amendment 13 Notices 13 Governing Law 14 Successors and Assigns 14 Entire Agreement 14 Delays or Omissions 15 Severability 15 Title and Subtitles 15 Counterparts 15 Telecopy Execution and Delivery 15 Jurisdiction; Venue 15 Further Assurances 16 Termination Upon Change of Control 16 Conflict 16 Aggregate of Stock 16 i COPSYNC, INC.
